Citation Nr: 0003125	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability including degenerative disc disease (DDD). 

2.  Entitlement to service connection for coronary artery 
disease (claimed as heart problems).

3.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1992.

The current appeal arose from a February 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO denied entitlement to service 
connection for a cervical spine disability including DDD, 
coronary artery disease, a right hip disability, diabetes, 
bilateral knee disabilities, hepatitis, loss of tooth number 
8, otitis externa of the right ear, sinusitis and rhinitis.  

In March 1997 the veteran filed a timely notice of 
disagreement (NOD) with the denial of service connection for 
loss of tooth number 8 based on dental trauma in service.  
The veteran and his representative were furnished a statement 
of the case (SOC), and the veteran filed a timely substantive 
appeal.

In December 1997 the veteran filed a timely NOD with the 
denial of service connection for cervical spine disability 
including DDD, coronary artery disease, 
a right hip disability, bilateral knee disabilities, 
hepatitis, otitis externa of the right ear, and sinusitis.  
The veteran and his representative were a furnished SOC in 
January 1998 which inadvertently included issues of service 
connection for rhinitis and diabetes.  The veteran's timely 
substantive appeal received that month shows his appeal was 
limited to the denial of service connection for a cervical 
spine disability including DDD, coronary artery disease, a 
right hip disability, bilateral knee disabilities and otitis 
externa of the right ear.  

In November 1998 the RO granted service-connection for teeth 
numbers 8 and 9 based on dental trauma in service.  Such 
action is considered a full grant of benefits with respect to 
such issue as the veteran has not filed an NOD.

In November 1998 the RO granted service-connection for 
bilateral chondromalacia, patellar (claimed as bilateral knee 
disability) evaluated as 10 percent disabling.  




In December 1998 the veteran did not disagree with the 
assignment of a 10 percent rating for his service-connected 
bilateral knee disability; however, he essentially filed a 
new claim for separate ratings for each knee.  Accordingly, 
the issue of entitlement to separate ratings for bilateral 
chondromalacia, patellar is referred to the RO initial 
consideration and appropriate action.  At that time he also 
dropped from appellate consideration the issue of entitlement 
to service connection for a right ear disability.

The August 1999 VA Form 1-646, Statement of Accredited 
Representative in Appealed Case, listed issues considered for 
appellate consideration as service connection for a cervical 
spine disability including DDD, coronary artery disease 
(claimed as heart problems) and  right hip disability.

The Board has accordingly construed the issues for appellate 
consideration as limited to those reported on the title page.  

The record shows that an October 1999 written medical opinion 
from The American Legion was submitted in support of the 
veteran's appeal with waiver of initial review by the RO.  
See 38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  The claims for service connection for a cervical spine 
disability including DDD and coronary artery disease are 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

2.  The claim for service connection for a right hip 
disability is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.




CONCLUSIONS OF LAW

1.  The claims for service connection for a cervical spine 
disability including DDD and coronary artery disease are well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a right hip 
disability is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect findings of 
elevated cholesterol levels as well as intermittent elevated 
blood pressure readings of 156/94, 132/90, 140/96, 120/90 and 
128/92.  Cardiovascular disease was not diagnosed.  In March 
1971 he was seen for a sore right leg.  A physical 
examination was negative for a right hip disability.  A 
diagnostic workup for right hip pathology in the mid 1980's 
including rheumatoid arthritis was negative.  The right hip 
was noted as normal.  X-rays were negative.  A July 1991 
physical examination report shows a normal right hip.  

In January 1986 the veteran was seen for right shoulder 
symptoms to the border of the scapula.  Diagnosis was muscle 
strain.  In February 1990 he complained of neck pain after 
rolling over in bed.  On objective examination mild 
limitation of motion of the neck with rotation was noted.  
Assessment was torticollis.  A July 1991 physical examination 
shows a normal clinical evaluation of the cervical spine.

Private medical documentation from approximately mid 1995 
reflect persistent elevated blood pressure, 
hypercholesterolemia, and coronary artery disease.  


An April 1997 private medical examination report from Dr. RTF 
shows the veteran was described as an individual with a two-
week history of interscapular pain on the right and right arm 
pain.  It was noted that he had insidious onset of pain and 
with no relief with conservative therapy.  A magnetic 
resonance imaging (MRI) scan showed a large, broad-based 
herniation at C6-7 extending to the right neural foramina.  

In April 1997 the veteran was privately hospitalized a 
herniated cervical disk at C6-C7.  He was noted to have 
intractable C7 radiculopathy and a large herniated disk.  He 
underwent an anterior cervical diskectomy, fusion at C6-C7.  
Also noted was a history of coronary artery disease, with 
coronary stent.

A March 1998 MRI revealed previous surgery at C6-7, small 
central disk bulge without evidence of cord or nerve 
impingement of C5-6, and no recurrent disk at C6-7. 

An October 1998 VA orthopedic examination report concluded in 
a diagnosis of bilateral hip pain (X-rays pending).  
Bilateral hip X-rays revealed no significant abnormality.  

In February 1999 DR. RTF, a specialist in neurologic surgery, 
reported the veteran was under his care for a cervical disc 
herniation at C6-7, and that he had undergone surgery on 
April, 23, 1997.  It was noted that the veteran had neck pain 
and right shoulder and arm symptoms which dated back to his 
active service.  It was noted that on January 28, 1986, the 
veteran was seen by Captain RN at Zweibruecken for tenderness 
along the right shoulder and in the right scapular region.  
He was diagnosed with a muscle strain at that point.  On 
February 14, 1990, he was seen by Dr. H at Mountain Home Air 
Force Base with neck pain.

Dr. RTF opined that the veteran had neck and radicular 
symptoms which predated his cervical surgery.  He was also 
under the impression that the veteran did not have neck 
problems before his military service.

A July 1998 VA orthopedic examination report shows the 
veteran related that in April 1997 he started developing neck 
pain to the point that he couldn't lift his coffee cup.  He 
was seen at Mt. Home, had an MRI, and had an anterior 
cervical fusion at C6,7.  This was performed by a physician 
he had not seen in the past year.  Prior to that there was 
documentation by the veteran that he was seen for his neck in 
Mt. Home in the late 80's and early 90's.  Again there was no 
reported injury.  The veteran believed that he was prescribed 
Valium at one time.  He was also seen in the same time frame 
for hip symptomatology.

More recent history documented that the veteran continued 
treatment for his neck.  He had another MRI which was done 
about a year before.  There was no documentation in file of 
what that MRI showed.  He had had occasional flare-ups of 
neck pain for which he had taken cortisone.

The veteran reported that he still had posterior neck pain.  
He reported occasional hip pain.  A past medical history of 
hypertension and arteriosclerotic cardiovascular disease was 
noted.  The pertinent diagnosis was right leg soreness in 
1971, essentially resolved.  

With respect to the cervical spine the VA examiner noted 
being asked the following question, "Does the claimed 
cervical spine disease seem to have an onset during active 
duty?"  The answer was no. "Is torticollis noted in 
February 1990 a manifestation of degenerative disc disease?"  
The examiner noted possibly.  It was noted that the details 
of the condition leading to surgery in 1997 were fairly 
explicitly defined by the veteran.  All of a sudden he had 
severe neck pain.  He couldn't even pick up a coffee cup.  
This resulted in an MRI and immediate surgery by Dr. B.  The 
HNP therefore that occurred in 4-97 was not associated with 
service activity on a probable basis.

An October 1999 medical opinion N.T., M.D., Senior Medical 
Consultant, The American Legion, regarding the etiology of 
degenerative joint disease of the cervical spine and etiology 
of coronary atherosclerotic disease was submitted into the 
record.  It was noted that the veteran's claims file was 
carefully reviewed in conjunction with the following opinion:

"The veteran was on active duty from 
January 1971 through January 1992.

1.  The veteran had an episode of 
torticollis in 1990, when he was on 
active duty.  The veteran also has 
degenerative disk disease of the cervical 
spine that was diagnosed in 1997 and 
subsequently underwent surgery on his 
cervical spine.  In a June 1999 VAE (of 
record), the examiner stated that it is 
possible that the torticollis was a 
symptom of some cervical spine disorder 
that was in its early stages when it was 
treated in 1990.  I am of the opinion 
that it is at least as likely as not that 
the veteran's torticollis was a 
manifestation of early degenerative disk 
disease while in service.  However, 
because of the complex etiological 
symptomatology in this veteran's clinical 
history this claim should be evaluated by 
a medical specialist who can determine if 
this condition really had an onset in the 
service.

2.  The veteran has been diagnosed with 
coronary artery disease and has had a 
coronary artery stent implanted.  In 1982 
the veteran's cholesterol was recorded to 
be 273mg/dl, which is quite high.  
Cholesterol levels of between 130-
200mg/dl are considered normal.  The 
veteran's service medical records show no 
treatment for this condition during 
service.  An undated lab report 
contemporaneous to a 1991 cardiac 
evaluation at Mountain Home AFB, ID 
reports a cholesterol of 258mg/dl.  
Subsequent cardiac evaluations (of 
record) performed by a private laboratory 
record the following results:  




          07/13/95	254mg/dl
	08/25/95	210mg/dl
	08/15/96	172mg/dl
	10/11/96	l9lmg/dl
	12/05/96	206mg/dl

During this time it is of record that the 
veteran was treated with two lipid-
lowering agents, PRAVACHOL(r) (pravastatin 
sodium) and ZOCOR(r) (simvastatin) to 
control his cholesterol.  Given the 
above, I am of the opinion that it is 
more likely than not that the current 
condition of coronary atherosclerotic 
disease had its onset during service.

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

If the disorder is hypertensive cardiovascular disease or 
arthritis, service connection may be granted if manifested to 
a degree of 10 percent within one year of date of termination 
of such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).  




With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).



In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  See 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provisions under 38 
C.F.R. § 3.303(b) are applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition for which, under the case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period and continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 489 (1997).

A claimant diagnosed with a chronic condition must still 
provide a medical nexus between his current condition and the 
putative continuous symptomatology to meet the burden of 
showing that the claim is well grounded.  Voerth v. West, 13 
Vet. App. 117 (1999).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).




The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for purposes of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Service connection for a cervical spine 
disability including DDD, and coronary 
artery disease. 

Analysis

The veteran claims that his service medical records show he 
manifested the early onset of symptoms and manifestations of 
initial chronic cervical spine disability and cardiovascular 
disease.  Corroboration of lay evidence is not required as 
long as the lay person is competent to testify about the 
events in question.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Here, the veteran is competent to testify as to the 
factual events that occurred during service.  See Layno, 
supra. 

As to the requisite medical nexus evidence, the Board notes 
that in a medical memorandum opinion from N.D., M.D., it was 
noted that based upon a review of the claims file the 
physician concluded it was as least as likely as not that the 
veteran's cervical spine and coronary artery disease were 
etiologically related to service.  The Board thus holds that 
the veteran has submitted well-grounded claims. 

In view of the fact that additional examinations by 
appropriate specialists were recommended by Dr. N.D., further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by 38 U.S.C.A. § 5107(a).  The 
claims of service connection for a cervical spine disability 
including DDD and coronary artery disease are accordingly 
further addressed in the remand portion of the decision.  

Service connection for a right hip disability.

Analysis

Service medical records and the postservice VA and private 
medical records including reports of VA orthopedic 
examinations in October 1998 and July 1999 fail to reflect 
evidence of a chronic acquired disorder of the right hip.  A 
diagnostic workup for right hip complains in service was 
negative.  The recent VA orthopedic examination in July 1999 
reflected a normal right hip.  X-rays of the right hip have 
been negative.  Overall, there is no competent medical 
evidence of a right hip disability which is linked to 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski 2 Vet. App 141, 143 (1992).

The veteran presently maintains that he has a right hip 
disability as a consequence of active service.  The Court has 
held that while a lay person is competent to testify as to 
facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As competent medical evidence of a right hip disability with 
a nexus to service does not exist, the veteran's claim is not 
well grounded.  If the claim is not well grounded, the Board 
does not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  Accordingly, the claim of 
entitlement to service connection for a right hip disability 
is denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
and he has not indicated the existence of any post service 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom. Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

As the claim of entitlement to service connection for a right 
hip disability is not well grounded, the doctrine of 
reasonable doubt has no application to the veteran's claim.


ORDER

The veteran having submitted well-grounded claims of 
entitlement to service connection for a cervical spine 
disability including DDD and coronary artery disease, the 
appeal as to these issues is granted to this extent.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a right hip disability, 
the appeal as to this issue is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  



The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed as the 
Board's medical conclusions must be supported by medical 
authority or evidence of record and not simply the Board's 
own unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Specifically, the veteran should be afforded comprehensive VA 
examinations by specialists in orthopedic surgery and 
cardiology in order to determine the nature, extent, etiology 
and date of approximate onset of any present cervical spine 
disability including DDD and cardiovascular disease.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1999), the Board is 
deferring adjudication of the issues of entitlement to 
service connection for a cervical spine disability including 
DDD and coronary artery disease pending a remand of the case 
to the RO for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to a cervical spine disability including 
DDD and cardiovascular disease.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon other appropriate 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any cervical 
spine disorder(s) which may be present.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Any further indicated 
special studies must be conducted.  The 
examiner should be asked to express an 
opinion as to whether it is at least as 
likely as not that any cervical spine 
disability including DDD found on 
examination is/are related to any 
incident of service including 
torticollis.  The rationale for any 
opinions expressed should be provided in 
detail.



4.  The RO should arrange for a VA 
examination of the veteran by a 
cardiologist or other appropriate 
specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any 
cardiovascular disease which may be 
present.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated special studies must be 
conducted.  

The examiner should be asked to express 
an opinion as to whether it is at least 
as likely as not that any cardiovascular 
disease including coronary artery disease 
found on examination is related to any 
incident of service including elevated 
cholesterol and intermittent elevated 
blood pressure.  The rationale for any 
opinions expressed should be provided in 
detail.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full,  In particular, the RO 
should review the requested examinations 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a cervical spine 
disability including DDD and coronary 
artery disease. 

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



